DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
	Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 11,029,228, -- should be inserted prior to the article "the". 

Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:
   Re claim 18, claim line 4:  The "semicolon" should be replaced with a
-- period --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-13012 (Ichige).
   With respect to the limitations of claim 1, Ichige appears to disclose an apparatus, comprising:
      a mounting bracket (18) configured for fixed attachment to a vehicle (14) in a position spaced apart from a wheel (12) of a vehicle (paragraph [0019]), the mounting bracket supporting a housing (44) (Figures 1-3);
      a rotary encoder (30, 32) mounted within the housing;
      a stator rod retainer (28) aligned with a rotational axis of the rotary encoder and having a through-bore extending perpendicular to the rotational axis (Figures 1-2), wherein the stator rod retainer (28) is in mechanical communication with at least one bearing (30B, 32B) for rotation relative to a stationary portion of the rotary encoder (paragraph [0023]), and the stator rod retainer (28) is configured to support a first end of a stator rod for substantially free movement through the through-bore (Figures 1-3); and
      a controller associated with the rotary encoder configured to determine, when a second end of the stator rod is fixedly attached to an encoder stator (36, 38) attached to the wheel (12) and the first end extends through the through-bore, a stator angle of the stator rod for adjusting at least one value associated with the wheel that is measured using the encoder stator (paragraphs [0023] and [0025]).  

With respect to the limitation of claim 2, Ichige further discloses that the at least one value comprises a measured speed of the wheel, a measured rotational position of the wheel, or both the measured speed and the measured rotational position (position of the wheel - paragraphs [0053-0056]).  

With respect to the limitation of claim 9, Ichige further discloses a relative position mechanism (40) that, when activated, adjusts the rotary encoder to account for a current position of the stator rod retainer (Figures 1-2).  

With respect to the limitations of claim 12, Ichige appear to disclose a method, comprising:
determining, using a controller associated with a rotary encoder, a stator angle
of a stator rod (26), wherein:
   the rotary encoder (30, 32) is mounted within a housing (44) supported by a
mounting bracket (18),
   the mounting bracket is fixedly attached to a vehicle (14) in a position spaced  
   apart from a wheel (12) of a vehicle (paragraph [0019]),
      a stator rod retainer (28) is aligned with a rotational axis of the rotary encoder   
   and has a through-bore extending perpendicular to the rotational axis (Figures
   1-3),
      the stator rod retainer (28) is in mechanical communication with at least one
   bearing (30B, 32B) for rotation relative to a stationary portion of the rotary
   encoder (30, 32),
      the stator rod retainer (28) supports a first end of the stator rod for
   substantially free movement through the through-bore (Figures 1-3), and
      a second end of the stator rod is fixedly attached to an encoder stator (36, 38) attached to the wheel (12); and{YB:01265832.DOCX }
-20-adjusting, using the stator angle, at least one value associated with the wheel that is measured using the encoder stator (paragraphs [0023] and [0025]).  

   With respect to the limitation of claim 13, Ichige further discloses that adjusting the at least one value comprises adjusting a measured speed of the wheel, adjusting a measured rotational position of the wheel, or adjusting both the measured speed and the measured rotational position (position of the wheel - paragraphs [0053-0056]).  

   With respect to the limitation of claim 17, Ichige further discloses measuring, using a wheel force transducer, forces and moments acting on the wheel using {YB:01265832.DOCX } -21-a wheel coordinate system, wherein the encoder stator is substantially vertically positioned and rigidly disposed proximate the wheel force transducer; measuring a rotational position of the wheel; adjusting the at least one value comprises adjusting the measured rotational position using the stator angle to obtain an adjusted rotational position; and after adjusting the measured rotational position, performing coordinate transformation on the measured forces and moments using the adjusted rotational position (paragraphs [0027-0055]).
   With respect to the limitation of claim 18, Ichige further discloses measuring a speed of the wheel; and adjusting the at least one value comprises adjusting the measured speed using the stator angle.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 3-11, 14-16, and 19-20 because the prior art of record fails to teach and/or make obvious the following:
      Claim 3: Providing an apparatus having a communication port extending through the housing in combination with all of the remaining limitations of the claims and all of the limitations of the base claim.
       Claim 4:  Providing an apparatus having: a second rotary encoder that includes the encoder stator, the second rotary encoder including a second controller having a user interface, wherein the second controller is configured to receive the stator angle from the first controller and to adjust measured force and moments using the stator angle  in combination with all of the limitations of the base claim.
      Claims 5-7:  Providing an apparatus having a communication port extending through the housing; and a communications cable connectable to a load transducer of a second rotary encoder that includes the encoder stator, wherein the controller is configured to receive forces and moments acting on the wheel from the load transducer through the communication port via the communications cable in combination with all of the limitations of the base claim.
      Claim 8:  Providing an apparatus whereby the housing (44) is secured to the mounting bracket using longitudinally-extending adjustable brackets such that a position of the first rotary encoder relative to the vehicle is adjustable in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.  
      Claim 9:  Providing an apparatus comprising a relative position mechanism that, when activated, adjusts the rotary encoder to account for a current position of the stator rod retainer in combination with all of the limitations of the base claim.
      Claim 10:  Providing an apparatus comprising the stator rod retainer including a cantilever sheet metal spring extending into the through-bore to control movement of the stator rod in the through-bore in combination with all of the limitations of the base claim.
      Claim 11:  Providing an apparatus comprising a second controller associated with the second rotary encoder, the second controller configured to receive the stator angle from the first encoder and adjust the at least one force acting on the wheel using the stator angle in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.  
      Claims 14-15:  Providing a method further comprising: transmitting, from the first controller and to a second controller, the adjusted at least one value associated with the wheel and the stator angle; receiving, at the first controller, forces and moments acting on the wheel, forces and moments measured by a wheel force transducer of a second rotary encoder that includes the encoder stator; transmitting, from the first controller and to the second controller, the forces and the moments without modification; and adjusting, using the second controller, the forces and the moments using the stator angle in combination with all of the limitations of the base claim.
      Claim 16:  Providing a method further comprising adjusting a position of the rotary encoder relative to the vehicle using longitudinally-extending adjustable brackets in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.
      Claim 19:  Providing a method further comprising activating a relative position mechanism to zero-out the rotary encoder to account for a current position of the stator rod retainer in combination with all of the limitations of the base claim.
      Claim 20:  Providing a method wherein the stator rod retainer includes a cantilever sheet metal spring extending into the through-bore in combination with all of the remaining limitations of the claim and all of the limitations of the base claim.

Claims 3-11, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various apparatus for measuring the position of wheels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856